PER CURIAM.
Cross challenges a judgment and sentence for trafficking in cocaine. Appellant raises a number of issues on appeal, only one of which has merit. The state concedes that the trial court erred in requiring appellant to pay $100 to the Crime Lab Trust Fund where the statute under which appellant was convicted does not provide for the imposition of this fee.
The requirement that appellant pay $100 to the Crime Lab Trust Fund is stricken. In all other respects, the judgment and sentence are affirmed.
ERVIN, WOLF and LAWRENCE, JJ., concur.